Citation Nr: 0530444	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-41 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1957 to 
December 1957 and again from September 1961 to August 1962. 
This matter comes before the Board of Veterans Affairs (VA) 
from a June 2004 rating decision by the Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
hearing and tinnitus.


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss was not present 
during service or for four decades thereafter, and there is 
no evidence that shows a causal link between his hearing loss 
and any remote incident of service.

2.	The veteran's tinnitus was not present during service or 
for four decades thereafter, and there is no evidence that 
shows a causal link between his claimed tinnitus and any 
remote incident of service. 


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, and 3.309 (2005).

2.	Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; VA outpatient treatment 
records dated from 2001 to 2004; service medical records; 
examination reports from entrance and separation from both 
periods of service; and lay statements. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, each 
piece of evidence submitted by the appellant or on his 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence). Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with regard to each claim. 
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. 

In February 2004, the veteran initiated his claims for 
service connection for hearing loss and tinnitus. In a 
statement on his claim he indicated that his current hearing 
loss and tinnitus are the result of being in close proximity 
to large guns as they were firing during his duties as a gun 
crew loader five days a week for 12 weeks. He stated that he 
first noticed a loss of hearing sometime in January of 1962. 
In a July 2003 statement he indicated that his hearing 
worsened over the years and that he now wears hearing aids in 
both ears. 

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions. 38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a). The first question to 
address, therefore, is whether incurrence of hearing loss and 
tinnitus are factually shown during service. The Board 
concludes they were not. 

There is no evidence of in-service occurrence or aggravation 
of hearing loss or tinnitus. The veteran claims that hearing 
loss first occurred in January of 1962 when he was in close 
proximity to large guns. His service records confirm that he 
served in a field artillery unit, arguably exposing him to 
acoustic trauma. However, the veteran's medical records 
during both periods of service show no complaints, treatments 
or diagnoses for hearing loss and tinnitus. 

Indeed, although the veteran claimed his hearing loss and 
tinnitus initiated during his second period of active duty, 
the service medical records and examinations for both periods 
of service show the veteran entered and exited service with 
normal hearing levels. The Board notes that during his first 
period of active duty, the veteran's medical records reflect 
his treatment for a minor ear infection on September 1957 and 
treatment by antibiotics for complaints of ringing in his 
ears in November 1957. There is no evidence that the ear 
problems persisted for any length of time, and it is 
noteworthy that the veteran was able to pass his physical 
examination for his second enlistment. Additionally, no 
complaints or findings indicative of hearing loss or tinnitus 
are mentioned in the medical records for his second period of 
service, which is the time period the veteran states the 
problem actually initiated. Audiometric testing results shown 
on November 1957 and June 1962 in the veteran's examination 
reports from separation were exactly the same of those 
reported on April 1957 prior to entrance. 

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss) become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. Here, the presumption is inapplicable because 
there is no evidence of a diagnosis of hearing loss in the 
first year after discharge from service and the veteran does 
not argue such.

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service.  The veteran states on his substantive appeal that 
his hearing loss and tinnitus began during service and "have 
become worse over the years."  This statement suggests 
continuity of symptomatology.  However, if service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). There is no such evidence here.

Service connection can still be granted for a condition first 
diagnosed after service if the evidence shows it was incurred 
in service. 38 C.F.R. § 3.303(d). To establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran appears to currently have some level of 
bilateral sensorineural hearing loss, however medical records 
on file do not indicate the level of that hearing loss. Such 
a finding is necessary to determine whether a disability 
exists within the meaning of the law. Assuming arguendo that 
the veteran's hearing loss is of such severity that it is 
considered a disability under 38 C.F.R. § 3.385, the claims 
file lacks any medical evidence to show a link between the 
veteran's periods of service and his current hearing loss or 
subjective complaints of tinnitus.  

There is no history of reported hearing loss or tinnitus 
until the veteran's February 2004 claim. The May 2004 VA 
outpatient record identifies a "moderate" bilateral 
sensorineural hearing loss. The examiner also noted the 
veteran's complaint of tinnitus. No connection was made 
between his May 2004 diagnoses and any possible in-service 
acoustic trauma. 

The Board has considered statements from the veteran. 
Although he has asserted that he has hearing loss and 
tinnitus due to in-service acoustic trauma, the medical 
evidence fails to document any in-service acoustic trauma, 
and it does not show a causal connection, or nexus, between 
the current complaints and an in-service injury. While the 
veteran may believe that he has tinnitus and hearing problems 
that were caused by an in-service injury, he is a layman and 
has no competence to offer a medical opinion in that regard. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss or tinnitus in 
service or for many years thereafter. Furthermore, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
April 2004 letter sent to the claimant. The letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

The RO's April 2004 notice letter specifically told the 
claimant to provide any relevant evidence in his possession. 
The veteran was also fully notified of the need to give to VA 
any evidence pertaining to the claims in both the SOC and the 
SSOC. There is no allegation from the claimant that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims. When considering the 
notification letter, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) as a whole, the Board finds that the 
veteran was aware and that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. Here, the April 2004 
notice letter provided substantial notice prior to the 
initial adjudication in June 2004. The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the post-service VA 
treatment records identified above.  The veteran's service 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

No examination in this case is necessary because there is no 
persuasive and competent evidence that the hearing loss or 
tinnitus condition may be associated with the claimant's 
military service. Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service"). This is 
discussed in more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.

ORDER

Service connection for hearing loss and tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


